office_of_chief_counsel internal_revenue_service memorandum number release date cc pa ------------ postn-101045-08 uilc date date to -------------------- --------------------- small_business self-employed from joseph w clark senior technician reviewer procedure administration subject whether sec_6404 applies to last chance compliance initiative cases for taxpayers who used offshore credit cards and or offshore financial arrangements when the taxpayer provided to the revenue_agent filled out and signed amended returns form 1040x as required under the initiative this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend yr --------------------- yr -------------------- yr ------- yr ------- yr ------- yr ------- xxxx ------- document a ----------------------------------------------------------------------------- postn-101045-08 issues whether the notification period for suspending the accrual of interest under sec_6404 formerly months now months applies to last chance compliance initiative cases for taxpayers who used offshore credit cards and or offshore financial arrangements when the taxpayer provided to the revenue_agent filled out and signed amended returns form 1040x as required under the initiative conclusions suspending the accrual of interest under sec_6404 does not apply to cases under the last chance compliance initiative for offshore credit cards and or offshore financial arrangements for numerous reasons stated below when a taxpayer provides amended returns to a revenue_agent the filing_date of the amended returns is substituted for the dates of the original returns additionally there is no requirement for the service to provide the taxpayer with notice of the additional_amount reported on the amended_return because the taxpayer’s filing of the amended_return is treated as an admission of the additional_amount for which no notice is required facts taxpayer was identified as a result of john doe summonses issued to visa mastercard regarding individuals who had money and or signature_authority over a financial_account in a tax_haven country the taxpayer had an account in an offshore bank during yr through the end of yr which are the years included in the revenue agent’s report the case came in under project code xxxx the revenue_agent sent the taxpayer an initial letter dated december yr which notified him that the service had information that he maintained a financial_account in a tax_haven country with financial secrecy laws enclosed with that letter was notice terms of last chance offer which explained the requirements placed on taxpayers who wish to accept the government's offer to settle their tax situation during the period from december of yr through july of yr the taxpayer prepared and mailed amended 1040x returns to the revenue_agent for the six years yr - yr involved taxpayer also provided copies of the foreign_account statements for all years and otherwise complied with provisions of the settlement offer the revenue_agent has prepared examination reports that match the tax deficiencies shown on the amended returns applied the civil_fraud penalty on the highest year's deficiency accuracy-related_penalties on other years and has recently been trying to determine whether or not the interest suspension rules of sec_6404 apply to this taxpayer law and analysis interest suspension under sec_6404 does not apply to these facts for numerous reasons that are discussed below postn-101045-08 generally interest and penalties will accrue on tax_liabilities during the period that the liability remains unpaid sec_6404 requires the service to suspend the accrual of certain interest and penalties starting or months depending on the date of the notice provided by the service after the timely filing of the tax_return if the service has not provided the taxpayer with notice that specifically sets forth the liability and the basis for the liability within the or month notification period the notification period the suspension of the interest and penalties begins upon the expiration of the or month notification period and end sec_21 days after the date that the service provides the notice to the taxpayer the suspension_period the suspension_period does not apply where fraud is involved prop sec_301_6404-4 states that after date if a taxpayer provides to the service an amended_return or one or more other signed written documents showing an increase in tax_liability the date on which the amended_return was filed will be the date on which the notification period ends and the interest suspension_period under sec_6404 starts to run hence when an amended_return showing additional tax due is filed the interest suspension_period does not begin until or months after the amended_return is filed in addition there is no requirement for the service to provide the taxpayer with notice of the additional_amount reported on the amended_return because the taxpayer’s filing of the amended_return is treated as an admission of the additional_amount for which no notice is required see revrul_2005_4 for example suppose a taxpayer filed a federal_income_tax return for taxable_year on date if the taxpayer files an amended_return for taxable_year on date reporting additional liability the or month see last paragraph of this advice for information regarding vs months period in sec_6404 begins on date rather than the date on which the original return was filed this concept is set forth on page of the document a under the heading post amended returns note that the language there also uses the phrase provides to the irs providing to the service would be the taxpayer giving or returning providing the filled out and signed 1040x forms to a revenue_agent therefore the taxpayer’s interest suspension_period in sec_6404 begins on the dates the recent amended returns were filed since the taxpayer provided to the revenue_agent amended 1040x returns from december yr - july yr for the six tax years involved the interest suspension_period under sec_6404 started running from the dates that the taxpayer provided those amended returns to the revenue_agent the service by providing the revenue_agent the amended returns the taxpayer has substituted the amended returns for the original returns and the dates on which the documents were provided to the revenue_agent the service is the substituted date for the original filing of the returns the original form_1040 returns therefore the interest suspension_period under g begins on the dates that the taxpayer provided the amended returns to the revenue_agent - in this case various dates from december yr - july yr at the earliest postn-101045-08 interest suspension will not begin in this case until months from december yr - july yr december yr - july yr since the taxpayer filed the amended returns in december yr - july yr discussing interest suspension in early is clearly premature at this point in time interest continues to accrue on the additional tax_liability from the due_date on the original return and the taxpayer is liable for all interest accruals the returns provided by the taxpayer to the revenue_agent the service should be treated as filed with the service as stated above when the taxpayer provides amended returns to the service the filing_date of the new returns replaces the original filing_date for computation of interest under sec_6404 taxpayers who participate under the lcci should not feel that they were tricked into losing the interest suspension under sec_6404 by providing amended returns to a revenue_agent in most circumstances the taxpayer who had money in an offshore bank account and did not report this money would not qualify for sec_6404 interest suspension due to the fraud exception participation under the lcci is a benefit to the taxpayer because the service waives numerous penalties that would otherwise apply to these cases document a specifically states that the service agrees to waive certain penalties which otherwise would apply in exchange for the taxpayer filing correct returns with the service document a basic concepts page a recent amendment to sec_6404 changed the suspension_period from to months and is effective for notices provided by the service after date small_business and work opportunity tax act of pl thus if the service provides the notice after date the month interest suspension applies if notice was provided on or before date the month interest suspension_period would apply case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call --------------------- if you have any further questions
